         Case 2:19-cv-00158-SJF-AYS Document 34 Filed 11/02/20 Page 1 of 1 PageID #: 126
                                              law offices of
                                    Vincent S. Wong
   Please Respond To:                           Attorneys at Law
 39 East Broadway, Suite 306                                                                  Phone: 212.349.6099
  New York, NY 10002                                                                           Phone: 212.349.6999
 6008 8th Avenue, 2nd Floor                                                                     Fax: 212.349.6599
  Brooklyn, NY 11220                                                                                     ⧫⧫⧫
 1707 86th Street                                                                               vswlaw@gmail.com
  Brooklyn, NY 11214                                                                              www.vswlaw.com
                                                            November 2, 2020

       (VIA ECF)
       Judge Sandra J. Feuerstein
       United States District Court
       Eastern District of New York
       Long Island Courthouse
       100 Federal Plaza
       Central Islip, NY 11722


                        Re:     Chambers v. County of Nassau, et al.
                                Docket No. 19-CV-00158
                                Status Update

       Dear Judge Sandra J. Feuerstein:

               Our office represents Mr. Chambers in above referenced matter. The parties have not
       reached any settlement, however Plaintiff requests some additional time to provide documents and
       discuss settlement with Defendants’ counsel. A Status Conference is scheduled for
       December 1, 2020 at 11:15am. Plaintiff requests that the Court allow the parties until the scheduled
       status conference to further attempt settlement. In the alternative, Plaintiff requests that the Court
       reopen the matter.

              We thank Your Honor for the attention to this matter, and should any questions arise, please
       contact our office at (212) 349-6099.

                                                            Very truly yours,

                                                             /s/ Vincent S. Wong

                                                            Vincent S. Wong, Esq.

       CC: Jennean R. Rogers, Esq. via ECF
